

115 S397 IS: Fair Medicare Hospital Payments Act of 2017
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 397IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Isakson (for himself, Mr. Warner, Mr. Alexander, Mr. Brown, Mr. Shelby, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure fairness in Medicare hospital payments by
			 establishing a floor for the area wage index applied with respect to
			 certain hospitals.
	
 1.Short titleThis Act may be cited as the Fair Medicare Hospital Payments Act of 2017. 2.Ensuring fairness in Medicare hospital payments in a budget neutral manner (a)Hospital inpatient servicesSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395www(d)(3)(E)) is amended—
 (1)in clause (i), by striking clause (ii) or (iii) and inserting clause (ii), (iii), or (iv); and (2)by adding at the end the following new clause:
					
						(iv)Floor on area wage index for hospitals in certain other areas
 (I)In generalFor discharges occurring on or after October 1, 2017, the area wage index applicable under this subparagraph to any hospital which is not located in a frontier State (as defined in clause (iii)(II)) may not be less than 0.874.
 (II)Ensuring budget neutralityIn order to ensure that the aggregate payments made under this subsection for a fiscal year (beginning with fiscal year 2018) are not greater than the aggregate payments that would have been made under this subsection for such fiscal year without the application of subclause (I), as estimated by the Secretary, the Secretary shall establish pursuant to rulemaking a maximum area wage index to apply under this subparagraph to any hospital which is not located in a frontier State (as defined in clause (iii)(II)).
 (III)No impact for hospitals with an area wage index between the floor and the maximum indexSubclauses (I) and (II) shall have no affect on the area wage index applicable in a fiscal year to a hospital with an area wage index that is greater than the floor under subclause (I) but less than the maximum area wage index established under subclause (II) for the fiscal year..
 (b)Hospital outpatient department servicesSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)), is amended— (1)in paragraph (2)(D), by striking paragraph (19), the Secretary and inserting paragraphs (19) and (22), the Secretary; and
 (2)by adding at the end the following new paragraph:  (22)Floor on area wage adjustment factor for hospital outpatient department services in areas other than in frontier States (A)In generalWith respect to covered OPD services furnished on or after January 1, 2018, the area wage adjustment factor applicable under the payment system established under this subsection to any hospital outpatient department which is not located in a frontier State (as defined in section 1886(d)(3)(E)(iii)(II)) may not be less than 0.874.
 (B)Ensuring budget neutralityIn order to ensure that the aggregate payments made under this subsection for a year (beginning with 2018) are not greater than the aggregate payments that would have been made under this subsection for such year without the application of subparagraph (A), as estimated by the Secretary, the Secretary shall establish pursuant to rulemaking a maximum area wage adjustment factor to apply under the payment system established under this subsection to any hospital outpatient department which is not located in a frontier State (as defined in clause (iii)(II)).
							(C)No impact for hospitals with an area wage adjustment factor between the floor and the maximum
 factorSubparagraphs (A) and (B) shall have no affect on the area wage adjustment factor applicable in a year to a hospital with an area wage adjustment factor that is greater than the floor under subparagraph (A) but less than the maximum area wage adjustment factor established under subparagraph (B) for the year..